DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in the application.

RESPONSE TO RESTRICTION REQUIREMENT

Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9, 11, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim, D. W., et al., “GRDN: Grouped Residual Dense Network for Real Image Denoising and GAN-based Real-world Noise Modeling”, 2019 IEEE/CVF Conference on Computer Vision and Pattern Recognition Workshops, hereafter Kim, listed in IDS), in view of Chen et al. (US Publication 2018/0253622 A1, hereafter Chen).
As per claim 1, Kim teaches the invention substantially as claimed including a method for denoising an image (Abstract) comprises: 
receiving, by a processing circuit of a user equipment (Inherently taught), an input image (Fig. 1); 
supplying, by the processing circuit, the input image to a trained convolutional neural network (CNN) comprising a multi-scale residual dense block (MRDB), the MRDB comprising: a residual dense block (RDB) (Fig. 1; Fig. 2; page 1 right col. to page 2 left col. bridging paragraph; page 3 section “3.1. Image Denoising Network”); 
computing, by the processing circuit, an MRDB output feature map using the MRDB (Feature map is inherently taught since image feature is extracted and manipulated throughout the network; See Fig. 1; page 3 section “3.1. Image Denoising Network”; page 5 left col. last 6 lines); and 
computing, by the processing circuit, an output image based on the MRDB output feature map, the output image being a denoised version of the input image (Fig. 1).
	Kim, however, does not teach that the multi-scale residual dense block (MRDB) includes an atrous spatial pyramid pooling (ASPP) module. 
	Chen discloses a CNN framework for semantic segmentation of an image (Abstract; FIG. 2-3 and 6). The framework includes a two-branch network, which can simultaneously (e.g., concurrently) perform instance-level and category-level semantic segmentation of an image or a portion thereof based on corresponding sub-networks of a fully convolutional network. The category-level semantic segmentation uses an Atrous Spatial Pyramid Pooling (ASPP) layer to exploit multiscale features and improves performance of the segmentation (para. [0034]; para. [0036]).
	Taking the combined teachings of Kim and Chen as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including an atrous spatial pyramid pooling (ASPP) module in a CNN framework as performed by Chen in order to provide multiscale feature of the input image for Kim’s denoising CNN system and further improve image denoising quality. Note a residual dense block is a densely connected block in which a block not only propagates to the next block but also propagates to other blocks (Kim Fig. 2(a)). Essentially a residual dense block has similar structure of a regular block but with dense connection with other blocks. 

As per claim 4, dependent upon claim 1, Kim in view of Chen teaches that the trained CNN comprises a multi-scale residual dense network (MRDN) comprising one or more convolutional layers and a cascade of one or more MRDBs comprising the MRDB (Kim: Fig. 1; Fig. 2 (a) and (b); Abstract “cascading GRDBs”; page 3 left col. last para.: “In RDN, the features from cascaded RDBs are concatenated together and followed by the 1×1 convolutional layer”),  .

As per claim 5, dependent upon claim 4, Kim in view of Chen teaches that the input image is supplied to a first group of convolutional layers of the MRDN, 
wherein an output of the first group of convolutional layers is supplied to the cascade of one or more MRDBs, 
wherein a plurality of inputs to the one or more MRDBs are concatenated with the output of a last MRDB of the cascade of one or more MRDBs, compressed by a 1×1 convolutional layer, and supplied to a second group of convolutional layers to compute the MRDB output feature map, 
wherein the MRDB feature map is added to an output of the second group of convolutional layers by an adder, and 
wherein an output of the adder is supplied to a third group of convolutional layers to compute the output image (Kim Fig. 1-2; page 3 left col. last para.: “In RDN, the features from cascaded RDBs are concatenated together and followed by the 1×1 convolutional layer. We define this feature concatenation part of RDN, as shown in Fig. 2(b), as GRDB and use it as a building module of our GRDN”).

As per claim 9,  dependent upon claim 1, Kim in view of Chen teaches the user equipment further comprises a camera system integrated with the user equipment, wherein the method further comprises controlling the camera system to capture the input image, and wherein the input image is received by the processing circuit from the camera system (Chen FIG. 3-4; para. [0045], [0048]).   

Claim 11, a system claim, is rejected as applied to method claim 1 above. Kim in view of Chen teaches a system corresponding to method claim 1 (Chen FIG. 3). 
                                                                                                                                                                                                
Claim 14, dependent upon claim 11, is rejected as applied to claim 4 above.

Claim 15, dependent upon claim 14, is rejected as applied to claim 5 above.

Claim 19, dependent upon claim 11, is rejected as applied to claim 9 above.

Claims 2-3, 6, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim, D. W., et al., “GRDN: Grouped Residual Dense Network for Real Image Denoising and GAN-based Real-world Noise Modeling”, 2019 IEEE/CVF Conference on Computer Vision and Pattern Recognition Workshops, hereafter Kim, listed in IDS), in view of Chen et al. (US Publication 2018/0253622 A1, hereafter Chen), as applied above to claims 1 and 11 respectively, and further in view of Chen et al. (Chen, Liang-Chieh, et al., “Encoder-Decoder with Atrous Separable Convolution for Semantic Image Segmentation”, Proceedings of the European conference on computer vision (ECCV), 2018, hereafter Chen LC, listed in IDS).
As per claim 2, dependent upon claim 1, Kim in view of Chen further teaches:
supplying an input feature map to the MRDB, wherein the input feature map is supplied to a cascade of convolutional modules of the RDB to compute an intermediate feature map (Kim Fig. 1 an input feature map is generated from “Conv”; Abstract “cascading GRDBs”; page 3 left col. last para.: “In RDN, the features from cascaded RDBs are concatenated together and followed by the 1×1 convolutional layer”), 
wherein the input feature map is supplied to the ASPP to compute a plurality of feature maps at different dilation rates (Chen para. [0036]: “For example, atrous convolution via the ASPP layer 220 can introduce r−1 zeros between two filter values with a rate r, which can enlarge an effective field of view for the operation while maintaining the same number of filter values. This allows for using different rates in generating the convolution layers (e.g., via. Deeplab) to exploit multiscale features maps that can be fused to generate the output”), 
wherein the plurality of feature maps at different dilation rates are fused (Chen para. [0036]: “This allows for using different rates in generating the convolution layers (e.g., via. Deeplab) to exploit multiscale features maps that can be fused to generate the output”),
wherein an output of the concatenation layer is concatenated with an intermediate feature map of the residual dense block to form an RDB output feature map (Chen FIG. 2; para. [0038]: “To further boost the performance of the ROI classifier 210, the feature maps 212 can be stacked into the layers of RoI classifier 210, which may include stacking the feature maps 212 using a pooling operation (e.g., a position sensitive pooling (PSP) 238, a compact bilinear pooling 244 or other pooling or fusion operation, etc.”) , and 
wherein the MRDB output feature map is computed based on the RDB output feature map (Kim Fig. 1-2).
Kim in view of Chen does not teach that the plurality of feature maps at different dilation rates are concatenated by a concatenation layer. 
	Chen LC discloses an encoder-decoder with atrous separable convolution for semantic image segmentation (Title; Abstract). The structure of the ASPP module is shown in Fig. 2 top box. It shows the multiscale feature maps at different dilation rates (6, 12, 18 etc.) are concatenated by a concatenation layer.
	 Taking the combined teachings of Kim, Chen and Chen LC as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider concatenating the plurality of feature maps at different dilation rates by a concatenation layer as performed by Chen LC in order to fusing the multiscale features and provide the fused feature for further processing.

As per claim 3, dependent upon claim 2, Kim in view of Chen and Chen LC  teaches that the input feature map is supplied to an ASPP convolutional module, and wherein the plurality of feature maps at different dilation rates are calculated based on an output of the ASPP convolutional module (Chen para. [0036]; Chen LC Fig. 2 top box).

As per claim 6, dependent upon claim 1, Kim in view of Chen and Chen LC  teaches that the trained CNN comprises a first U-net with block connection (U-Net-B) network comprising an encoder and a decoder operating at a plurality of scales (Chen LC Fig. 1 (c)), wherein a plurality of MRDBs comprising the MRDB connect the encoder and the decoder at the plurality of scales (Kim in view of Chen and Chen LC renders obviousness of replacing Chen LC’s each convolution layer in the encoder sider with Kim’s GRDBs).

Claim 12, dependent upon claim 11, is rejected as applied to claim 2 above.

Claim 13, dependent upon claim 12, is rejected as applied to claim 6 above.

Claim 16, dependent upon claim 11, is rejected as applied to claim 6 above.

Allowable Subject Matter
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664